                                                                                Case 3:17-cv-06907-WHA Document 168 Filed 06/17/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JEREMIAH REVITCH, on behalf of
                                                                         11   himself and all others similarly situated,
United States District Court




                                                                                                                                              No. C 17-06907 WHA
                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                              ORDER RE NOTICE
                                                                         14   CITIBANK, N.A.,                                                 OF SETTLEMENT

                                                                         15                  Defendant.
                                                                                                                           /
                                                                         16
                                                                         17          The Court CONTINUES the hearing on plaintiff’s motion for summary judgment to

                                                                         18   JULY 3, 2019, AT 8:00 A.M. There will not be a telephone conference regarding continuing the

                                                                         19   trial as the parties claim the case should be resolved before the hearing on July 3. If the

                                                                         20   settlement falls apart, the final pretrial conference will go forward on JULY 10 AT 2:00 P.M. and

                                                                         21   trial will go forward on JULY 15, AT 7:30 A.M.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: June 17, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         26                                                        UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
